DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 2017/0277521 A1; hereafter Sharma).





With respect to claim 1, Sharma discloses a method for debugging an internet of things (IoT) system including sensor devices (409 in FIG. 4; 523 in FIG. 5), receivers (421, 406 in FIG. 4; 520, 512 in FIG. 5) and a storage system (412 in FIG. 4; 412, 573 in FIG. 5), comprising:
acquiring an output (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) from a first sensor device (409 in FIG. 4; 523 in FIG. 5) and encapsulating the output in a mark-up language having human-readable tags and data to define encapsulated data (paragraphs [0081] and [0091], see the Docker containers);
first communicating the encapsulated data to a receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5) via a wireless connection between the first sensor device (409 in FIG. 4; 523 in FIG. 5) and the receiver;
generating a first log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) of the encapsulated data (paragraphs [0081] and [0091], see the Docker containers), as sent to the receiver, at the first sensor device (409 in FIG. 4; 523 in FIG. 5), wherein the first log file is in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files);
receiving, via the wireless connection, the encapsulated data (paragraphs [0081] and [0091], see the Docker containers) at the receiver and generating a second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) of the encapsulated data as received by the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5), wherein the second log file is in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files); and
comparing the first log file and the second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) to identify if differences (paragraph [0284], 2924, 2928 in FIG. 29) exist between the between the first log file and the second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        October 8, 2022